Citation Nr: 0606009	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as heart disease, for accrued benefit purposes.

2.  Entitlement to service connection for a cerebrovascular 
hemorrhage for accrued benefit purposes.

3.  Entitlement to service connection for a deviated nasal 
septum for accrued benefit purposes.

4.  Entitlement to service connection for the residuals of a 
head injury with headaches for accrued benefit purposes.

5.  Entitlement to service connection for the residuals of a 
left ankle sprain for accrued benefit purposes.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

8.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  His discharge certificate indicates that he had one 
year and five months of other service, but in his multiple 
claims for Department of Veterans Affairs (VA) benefits 
beginning in May 1955 he did not report having any other 
military service.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the VA Regional 
Office (RO), in which the RO denied the benefits sought on 
appeal.  The appellant perfected an appeal of that decision.

Following a September 2005 hearing before the undersigned, 
the appellant submitted additional VA treatment records in 
support of her appeal.  A review of those records reveals, 
however, that the medical evidence is duplicative of evidence 
previously submitted.  For that reason the case need not be 
remanded for the RO's consideration of the evidence in the 
first instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2004), as amended by Board of 
Veterans' Appeals: Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (Sept. 3, 2004).

In her February 1998 notice of disagreement the appellant 
claimed entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151, claiming that the veteran's death was caused by 
negligent medical care at the VA Medical Center (MC).  This 
issue has not yet been adjudicated by the RO, and is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and fulfilled the duty to assist 
her in developing that evidence.

2.  The preponderance of the probative evidence shows that 
hypertension, claimed as heart disease, and a cerebrovascular 
accident are not related to an in-service disease or injury.

3.  The evidence clearly and unmistakably shows that a 
deviated nasal septum and head injury with headaches existed 
prior to the veteran's entrance on active duty and were not 
aggravated during service.

4.  The preponderance of the evidence shows that the left 
ankle sprain that the veteran incurred in service did not 
result in any chronic residuals.

5.  The veteran died in September 1997 due to cardiac arrest 
that was due to or a consequence of ischemic heart disease.

6.  The preponderance of the probative evidence shows that 
ischemic heart disease is not related to an in-service 
disease or injury.

7.  At the time of the veteran's death, service connection 
had not been established for any disability.

8.  The veteran did not receive, nor was he entitled to 
receive, compensation at the time of his death for a service-
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  Hypertension, claimed as heart disease; a cerebrovascular 
accident; a deviated nasal septum; a head injury with 
headaches; and a chronic left ankle disability were not 
incurred in or aggravated by active service, nor may 
cardiovascular disease or a brain hemorrhage be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002); 38 C.F.R. § 3.22 (1997).

4.  The criteria for entitlement to DEA are met.  38 U.S.C.A. 
§ 3500 (West 2002); 38 C.F.R. § 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the appellant of the information and evidence 
needed to substantiate her claims in notices issued in April 
2001 and December 2004.  In those notices the RO informed her 
of the evidence required to establish entitlement to service 
connection for accrued benefit purposes, service connection 
for the cause of the veteran's death, and entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318.  The RO also informed her of 
the information and evidence that she was required to submit, 
including any evidence in her possession, and the evidence 
that the RO would obtain on her behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
appellant of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claims.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the October 1997 
decision, the appellant has had more than four years 
following the initial notice to submit additional evidence or 
identify evidence for the RO to obtain.  She responded to the 
December 2004 notice by stating that she had no additional 
evidence to submit.  Following issuance of the notices the RO 
received additional evidence and re-adjudicated the 
substantive merits of the appellant's claims in a May 2005 
supplemental statement of the case.  In re-adjudicating the 
claims the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving her appeal the Board will also consider all the 
evidence now of record on a de novo basis, and apply the same 
standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain the evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for compensation 
benefits, VA will obtain a medical opinion that includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
VA treatment records.  The appellant has presented the 
veteran's death certificate, and she and her daughter 
provided testimony before the undersigned in September 2005.

The RO has not obtained a medical opinion regarding a nexus 
between the ischemic heart disease that caused the veteran's 
death and an in-service disease or injury.  The Court has 
held, however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to cardiovascular 
disease.  For this reason the Board finds that a medical 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.  
Regarding the claim for accrued benefits, the determination 
as to the appellant's entitlement to such benefits is limited 
to the evidence of record at the time of the veteran's death.  
See 38 C.F.R. § 3.1000 (2005).  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the appellant's claims and that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating her claims.  See 38 U.S.C.A. § 5103A (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2005).

Accrued Benefits

Relevant Laws and Regulations

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
at the time of death shall be paid to the surviving spouse.  
In order to be eligible for accrued benefits, the claim for 
accrued benefits must be filed within one year after the date 
of death.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000(c) (2005), as amended by the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104(a), 117 Stat. 2651 
(December 16, 2003).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
cardiovascular disease or a brain hemorrhage develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Hypertension and Cerebrovascular Hemorrhage

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2005).

As an initial matter the Board finds that cardiovascular 
disease or a brain hemorrhage did not become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions for chronic diseases does not, therefore, support 
a grant of service connection.  See 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

The medical evidence indicates that when hospitalized in 
December 1995, the veteran had hypertension.  He was 
hospitalized at that time due to a cerebral hemorrhage.  The 
claim for service connection is, therefore, supported by 
medical evidence of current disabilities.  The evidence does 
not indicate, however, that the veteran incurred a related 
disease or injury in service, or that the hypertension or 
cerebral hemorrhage are related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran initially claimed entitlement to service 
connection for hypertension in April 1981, and then reported 
having had hypertension during service.  His service medical 
records are, however, silent for any complaints or clinical 
findings attributed to hypertension or a cerebrovascular 
disorder.  When examined on separation from service in April 
1955, his blood pressure was 116/78.  When examined in June 
1981 he reported a history of high blood pressure that was 
controlled with diet, and examination then showed his blood 
pressure to be 140/80, which the examiner described as 
normal.

There is no medical evidence documenting hypertension or a 
cerebrovascular disorder until December 1995.  At that time 
the veteran was admitted to the VAMC for treatment, on 
transfer from a private hospital where he had been admitted 
approximately six weeks previously due to a brain stem 
intracerebral hemorrhage.  The hemorrhage resulted in 
weakness in all extremities and aphasia.  His condition 
deteriorated, and he remained incapacitated until his death 
in September 1997.  None of the medical evidence indicates 
that the hypertension or cerebrovascular hemorrhage are in 
any way related to military service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension, claimed as heart disease, and a 
cerebrovascular hemorrhage.

Deviated Nasal Septum and the Residuals of a Head Injury with 
Headaches

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  A pre-existing 
disease or injury will be found to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).  

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

According to an April 1951 pre-induction examination, the 
veteran was then noted to have a deviated nasal septum.  When 
examined in May 1953, the nose was normal.  In May 1954 he 
was found to have a deviated nasal septum, and when examined 
for separation from service in April 1955 the examiner found 
a deviated nasal septum.  The service medical records are 
silent for any disease or injury pertaining to the nose, 
other than a common head cold.

During a June 1981 VA examination the veteran reported having 
undergone a septorhinoplasty in 1971.  The examiner did not 
document any abnormality pertaining to the nose at that time.

The appellant, as the veteran's fiduciary, claimed 
entitlement to service connection for a deviated nasal septum 
in May 1996.  She based that claim on the veteran having been 
treated for the disorder while in service, and did not report 
him having received any treatment since his separation from 
service.

The presence of a deviated nasal septum was documented when 
the veteran was examined in April 1951.  Because the disorder 
was noted when the veteran was examined on entering service, 
the presumption of soundness does not apply and the Board 
finds that the deviated nasal septum pre-existed his entrance 
on active duty.  He was again noted to have the defect in May 
1954, but the records do not reflect any complaints or 
treatment for the disorder.  There is no evidence of any 
treatment for the disorder until 1971, 15 years following his 
separation from service.  The absence of any treatment during 
service, or for many years thereafter, is probative of the 
disorder not having been aggravated during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  The appellant has not indicated the 
existence of any medical records pertaining to the deviated 
nasal septum since 1971.  The Board finds, therefore, that 
the deviated nasal septum did not undergo an increase in 
disability during service, and was not aggravated by service.  
For that reason the criteria for a grant of service 
connection are not met, and the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a deviated nasal septum.

In addition, the report of examination when the veteran 
entered active duty in May 1953 indicates, in regards to the 
neurologic examination, that the veteran incurred a head 
injury in November 1952, following which he suffered from 
headaches.  No neurologic abnormalities were objectively 
found as a result of the examination.  

The Board notes that the veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute "notation" of such disease or injury.  See 
38 C.F.R. § 3.304(b) (2005).  In this case the examiner 
documented the veteran's report of having been involved in a 
motor vehicle accident prior to entering service, and that he 
had headaches afterwards.  Headaches are, by their very 
nature, subjective and not capable of observation by a 
medical professional.  Although the reference to a pre-
service motor vehicle accident was by history only, the 
veteran's report of having headaches since the accident was 
the only means of documenting their occurrence.  The 
complaint of headaches, therefore, constitutes "notation" 
of the disorder.

Assuming, without so finding, that the existence of the 
disorder was not "noted" on the examination report, the 
evidence clearly and unmistakably shows that the disorder 
existed prior to service and was not aggravated during 
service.  Four days after the entrance examination the 
veteran reported to the dispensary with a headache, and the 
medical care provider again noted that he had incurred a head 
injury as a result of a motor vehicle accident in November 
1952.  The medical care provider entered a finding of 
"existed prior to entering duty."  An undated examination 
report shows that, when hospitalized due to gastric 
complaints, the veteran reported having frequent headaches 
since childhood.  The service medical records are silent for 
any evidence of a head injury while he was on active duty.  
The Board finds, therefore, that the evidence clearly and 
unmistakably shows that the veteran had headaches prior to 
entering service.

There is no further reference in the service medical records 
to headaches until October 1954, when he complained of a 
headache in conjunction with a head cold.  No neurologic 
abnormalities were reported or found when he was examined for 
separation from service in April 1955.

The appellant, as the veteran's fiduciary, claimed 
entitlement to service connection for headaches in May 1996, 
but did not indicate that he had received any treatment since 
service.  In a July 1996 statement she indicated that she was 
claiming service connection for the residuals of the head 
injury, and referred to the VA treatment records documenting 
the treatment of the cerebrovascular hemorrhage as evidence 
of the residuals of the head injury.  She asserted that the 
November 1952 motor vehicle accident occurred while the 
veteran was in service, but the accident clearly occurred 
prior to entering on active duty.  

There is no evidence of any complaints or clinical findings 
pertaining to headaches since October 1954.  Although the 
appellant alludes to the cerebrovascular hemorrhage as being 
a residual of the motor vehicle accident, there is no medical 
evidence showing such a relationship and her statement to 
that effect is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person is not competent to 
provide evidence that requires medical knowledge).  The 
absence of any treatment for headaches or any other residual 
of the motor vehicle accident for more than 40 years after 
the veteran was separated from service is probative of the 
disorder not having been aggravated during service.  Maxson, 
12 Vet. App. at 453.  The Board finds, therefore, that the 
evidence clearly and unmistakably shows that the residuals of 
the motor vehicle accident, including headaches, were not 
aggravated by military service.

Alternatively, if the motor vehicle accident and headaches 
did not exist prior to the veteran's entrance into service, 
the medical evidence does not show any current diagnosis of 
disability related to the headaches documented during 
service.  For these reasons the Board finds that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the residuals of a head 
injury with headaches.

Residuals of a Left Ankle Sprain

The service medical records show that the veteran was treated 
for a sprained left ankle in July and August 1953.  An X-ray 
of the left ankle in August 1953 was negative.  There is no 
further reference to any disability pertaining to the left 
ankle, and examination on separation from service in April 
1955 showed the lower extremities to be normal, except for 
bilateral pes planus.

The medical records documenting the veteran's treatment since 
his separation from service are negative for any complaints 
or clinical findings pertaining to the left ankle.  The 
appellant, as the veteran's fiduciary, claimed entitlement to 
service connection for the left ankle sprain in May 1996, 
apparently due to the reference in the service medical 
records.  She did not report the veteran having any residuals 
of the in-service sprain, and the medical evidence does not 
show any such residuals.  The Board finds, therefore, that 
the claim for service connection is not supported by a 
current medical diagnosis of disability.  Hickson, 12 Vet. 
App. at 253.  For that reason the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the residuals of a left ankle sprain.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (the veteran is 
not entitled to a benefit simply because he had a disease or 
injury in service; service connection cannot be granted in 
the absence of proof of a present disability).

Service Connection for the Cause of Death

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).

Analysis

The death certificate shows that the veteran died in 
September 1997 due to cardiac arrest that was due to or a 
consequence of ischemic heart disease.  As previously stated, 
his service medical records are silent for any complaints or 
clinical findings attributed to a cardiovascular disorder.  
There is no evidence of him having heart disease until 
January 1982, when he was hospitalized with an acute 
myocardial infarction.  The medical evidence does not show 
any relationship between the ischemic heart disease that 
caused his death and his military service.

At the time of his death in September 1997, service 
connection had not been established for any disability.  He 
was entitled to nonservice-connected pension benefits since 
February 1982 with a diagnosis of the myocardial infarction 
with hypertension.  Based on this evidence the Board finds 
that a service-connected disability did not cause or 
materially contribute to cause his death, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.

Survivors' and Dependents' Educational Assistance (DEA) is 
payable to the surviving children or spouses of veterans who 
die as the result of a service-connected disability.  
38 U.S.C.A. § 3500 (West 2002); 38 C.F.R. § 20.3021 (2005).  
Because the veteran did not die as the result of a service-
connected disability, the surviving children and spouse of 
the veteran are not entitled to DEA.

DIC Pursuant to 38 U.S.C.A. § 1318

Relevant Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran 
as if the veteran's death were service connected if the 
veteran's death was not as the result of his own willful 
misconduct and he was in receipt of or was entitled to 
receive compensation for a service-connected disability that 
was continuously rated as totally disabling for a period of 
10 or more years immediately preceding his death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (1997).  

In the absence of a final VA decision denying the claimed 
benefit during the ten years prior to the veteran's death, 
the appellant is entitled to an independent adjudication of 
the issue of whether the veteran was "entitled to receive" VA 
compensation at the 100 percent rate for the ten years prior 
to his death.  The veteran is not required to have filed a 
claim for those benefits in order to entitle the appellant to 
the independent adjudication.  See Marso v. West, 13 Vet. 
App. 260 (1999).

The Board notes that the regulation implementing 38 U.S.C.A. 
§ 1318, 38 C.F.R. § 3.22, was revised effective January 21, 
2000, to limit the definition of "entitled to receive" as 
applicable to the statute.  Because the appellant's claim was 
filed prior to the effective date for the change in the 
regulation, however, she is entitled to the application of 
the original version of the regulation that was in effect in 
1997.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(the January 2000 revision to 38 C.F.R. § 3.22 does not apply 
to claims file prior to January 2000).

Analysis

As previously stated, at the time of the veteran's death in 
September 1997, he had not been granted entitlement to 
service connection for any disability.  As shown above, the 
Board has determined that entitlement to service connection 
for the disabilities claimed by the appellant is not 
warranted.  

The veteran was found to be permanently and totally disabled 
for nonservice-connected pension purposes due to the 
myocardial infarction in January 1982.  As shown above, 
however, the evidence shows that the heart disease is not 
related to military service.  The Board finds, therefore, 
that the veteran did not receive, nor was he "entitled to 
receive," compensation benefits that were rated as totally 
disabling for the ten years prior to his death.  For that 
reason the criteria for entitlement are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.






(continued on next page)



ORDER

The claim of entitlement to service connection for 
hypertension, claimed as heart disease, is denied.

The claim of entitlement to service connection for a 
cerebrovascular hemorrhage is denied.

The claim of entitlement to service connection for a deviated 
nasal septum is denied.

The claim of entitlement to service connection for the 
residuals of a head injury with headaches is denied.

The claim of entitlement to service connection for the 
residuals of a left ankle sprain is denied.

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to DEA is denied.

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


